Case 0:20-cv-62658-RAR Document 6 Entered on FLSD Docket 02/11/2021 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 0:20-cv-62658-RAR


 SHELLY C. WINGATE,

                Plaintiff,

 v.

 ACCOUNT RESOLUTION SERVICES, LLC,

             Defendant.
 _________________________________________/

                                   NOTICE OF APPEARANCE

        PLEASE TAKE NOTICE that Capri Trigo, Esq. of Gordon Rees Scully Mansukhani,

 LLP hereby notifies this Court and all interested parties of her appearance as Counsel of Record

 for Defendant ACCOUNT RESOLUTION SERVICES, LLC.

        The undersigned hereby designates her primary and secondary email addresses and

 requests that copies of all orders, pleadings and other documents filed and served in this matter be

 served on her at the primary and secondary email addresses listed below.



                                Attorney:                Capri Trigo
                                Primary Email:           ctrigo@grsm.com
                                Secondary Email:         aruff@grsm.com




                                                    1
                               GORDON REES SCULLY MANSUKHANI
                             100 SE Second Street, Suite 3900, Miami, FL 33131
Case 0:20-cv-62658-RAR Document 6 Entered on FLSD Docket 02/11/2021 Page 2 of 2




        Respectfully submitted this 11th day of February, 2021.

                                                        /s/Capri Trigo___________
                                                        Capri Trigo, Esq.
                                                        ctrigo@grsm.com
                                                        Florida Bar No. 28564
                                                        GORDON REES SCULLY MANSUKHANI
                                                        Miami Tower
                                                        100 SE Second Street, Suite 3900
                                                        Miami, FL 33131
                                                        Telephone: (305) 428-5323
                                                        Facsimile: (877) 644-6209
                                                        Counsel for Defendant


                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing document was served

 upon all counsel in this matter by electronically filing the same with the CM/ECF electronic filing

 system, on February 11, 2021 on all counsel or parties of record on the service list.

                                                        /s/ Capri Trigo____
                                                        Capri Trigo


 SERVICE LIST
 Alexander J. Taylor, Esq.
 Suliaman Law Group, Ltd.
 2500 South Highland Avenue
 Suite 200
 Lombard, Illinois 60148
 Telephone: (630) 575-8181
 Email: ataylor@sulaimanlaw.com




                                                   2
                              GORDON REES SCULLY MANSUKHANI
                            100 SE Second Street, Suite 3900, Miami, FL 33131
